250 U.S. 191 (1919)
BURLESON, POSTMASTER GENERAL,
v.
DEMPCY ET AL., CONSTITUTING THE PUBLIC UTILITIES COMMISSION OF ILLINOIS, ET AL.
No. 1006.
Supreme Court of United States.
Argued May 5, 6, 1919.
Decided June 2, 1919.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF ILLINOIS.
Mr. Henry S. Robbins, with whom The Solicitor General was on the brief, for appellant.
Mr. Raymond S. Pruitt, Assistant Attorney General of the State of Illinois, with whom Mr. Edward J. Brundage, Attorney General of the State of Illinois, and Mr. George T. Buckingham and Mr. Matthew Mills, Assistant Attorneys General of the State of Illinois, were on the brief, for appellees.
*194 MR. CHIEF JUSTICE WHITE delivered the opinion of the court.
In a suit commenced by the Postmaster General, the members of the Public Utilities Commission of Illinois and the Attorney General of that State filed a cross-bill to enjoin the Postmaster General from enforcing telgraph rates which he had directed to be charged for services rendered over lines which were in the possession, under the control, and being operated by the United States under authority of the resolution of Congress and the proclamation of the President considered in Dakota Central Telephone Co. v. South Dakota, this day announced, ante, 163.
The theory of the cross-bill was that the United States in operating the lines was governed as to intrastate rates by state authority and could not lawfully exact for such services rendered any charges but those which the State sanctioned. The court below upheld this view and therefore permanently enjoined the Postmaster General from charging any other than the state rates for the intrastate business. The case is before us on appeal from the decree to that effect.
As there is no difference in legal principle as to the question of power between the Dakota Central Telephone Case and this, it follows that the decision in that case is conclusive here and makes certain the error committed below. In this case, therefore, as in that, as a decree of reversal will dispose of every issue in the case, it follows that the decree below must be reversed and the case remanded for further proceedings not inconsistent with this opinion.
And it is so ordered.
MR. JUSTICE BRANDEIS dissents.